DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting Rejections Withdrawn
The double patenting rejections of claims 1 and 8 have been withdrawn in view of the Terminal Disclaimer of 4/1/2021. 

Reasons for Allowance
Claims 1-15 and 21-25 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-7 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires “the dielectric layer has a third width at a third interface with the top surface of the substrate and a fourth width away from the top surface of the substrate, wherein the third width is smaller than the fourth width." (see last 3 lines of claim 1).
Claims 8-15 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 8 that requires "the dielectric layer has a second width at a third interface with the top surface of the substrate and a third width away from the top surface of the substrate, wherein the second width is different than the third width" (see last 3 lines of claim 8).
Claims 21-25 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 21 that requires "the dielectric layer has a fourth width at a third interface with the top surface of the substrate and a fifth width away from the top surface of the substrate, wherein the fourth width is different than the fifth width" (see last 3 lines of claim 21).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/AJAY ARORA/Primary Examiner, Art Unit 2892